 

Exhibit 10.29

FIRST Amendment to
AMENDED AND RESTATED Loan and security agreement

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”) is entered into this ____ day of _______________, 201___, by and
among SILICON VALLEY BANK, a California corporation (“Bank”), RESEARCH
SOLUTIONS, INC., a Nevada corporation (“Research Solutions”), and REPRINTS
DESK, INC., a Delaware corporation (“Reprints”; together with Research
Solutions, individually and collectively, “Borrower”).

 

Recitals

 

A.           Bank and Borrower have entered into that certain Amended and
Restated Loan and Security Agreement dated as of December 31, 2017 (as amended,
modified, supplemented or restated from time to time, the “Loan Agreement”).

 

B.            Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.

 

C.            Borrower has requested that Bank amend the Loan Agreement to make
certain revisions to the Loan Agreement as more fully set forth herein.

 

D.            Bank has agreed to so amend certain provisions of the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.            Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.

 

2.            Amendments to Loan Agreement.

 

2.1          Section 6.2 (Financial Statements, Reports, Certificates).
Section 6.2 of the Loan Agreement is hereby amended by adding the following
clause (k) immediately after clause (j) thereof:

 

(k)            a prompt written notice of any changes to the beneficial
ownership information set out in the Beneficial Ownership Information Disclosure
Form. Borrower understands and acknowledges that Bank relies on such true,
accurate and up-to-date beneficial ownership information to meet Bank’s
regulatory obligations to obtain, verify and record information about the
beneficial owners of its legal entity customers.

 





 

 

2.2          Section 6.8 (Accounts). Section 6.8(a) of the Loan Agreement is
hereby amended by deleting it in its entirety and replacing it with the
following:

 

(a)            Borrower and any Subsidiary of Borrower shall maintain account
balances in any of its accounts at or through Bank representing at least
eighty-five percent (85%) of all deposit account balances of Borrower and such
Subsidiary at any financial institution. Borrower and any Subsidiary of Borrower
shall obtain any business credit card and cash management services exclusively
from Bank.

 

2.3          Section 13 (Definitions).

 

(a)            The following defined term and its definition set forth in
Section 13.1 of the Loan Agreement are hereby amended by deleting them in their
entirety and replacing them with the following:

 

“Revolving Line Maturity Date” is February 14, 2020.

 

(b)           The following defined term is hereby added to Section 13.1 of the
Loan Agreement in alphabetical order:

 

“Beneficial Ownership Information Disclosure Form” means the form attached
hereto as Exhibit D.

 

2.4          Beneficial Ownership Information Disclosure Form. The Loan
Agreement is hereby amended by adding the Beneficial Ownership Information
Disclosure Form attached hereto as Exhibit D to the Loan Agreement. From and
after the date hereof, all references in the Loan Agreement to the Beneficial
Ownership Information Disclosure Form shall be deemed to refer to the Beneficial
Ownership Information Disclosure Form attached hereto as Exhibit D.

 

3.            Limitation of Amendments.

 

3.1           The amendments set forth in Section 2, above, are effective for
the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Bank may now have or may have in the future under or
in connection with any Loan Document.

 

3.2           This Amendment shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.

 

3.3          In addition to those Events of Default specifically enumerated in
the Loan Documents, the failure to comply with the terms of any covenant or
agreement contained herein shall constitute an Event of Default and shall
entitle the Bank to exercise all rights and remedies provided to the Bank under
the terms of any of the other Loan Documents as a result of the occurrence of
the same.

 



2

 

 

4.            Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:

 

4.1          Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;

 

4.2           Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

 

4.3           The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

 

4.4           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;

 

4.5           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;

 

4.6           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and

 

4.7           This Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

 

5.            Integration. This Amendment and the Loan Documents represent the
entire agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

 



3

 

 

6.            Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

7.            Effectiveness. This Amendment shall be deemed effective as of
December 31, 2019 upon (a) the due execution and delivery to Bank of this
Amendment by each party hereto, (b) the due execution and delivery to Bank of
the Beneficial Ownership Information Disclosure Form, and (c)  payment of Bank’s
legal fees and expenses in connection with the negotiation and preparation of
this Amendment.

 

[Signature page follows.]

 



4

 



 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 



BANK       SILICON VALLEY BANK           By:     Name:       Title:
               

 



BORROWER       RESEARCH SOLUTIONS, INC.           By:       Name:       Title:
            

 



REPRINTS DESK, INC.           By:       Name:       Title:    

 

[Signature Page to First Amendment to Amended and Restated Loan and Security
Agreement]

 





 

 

Exhibit D

 

BENEFICIAL OWNERSHIP INFORMATION DISCLOSURE FORM

 

Company: RESEARCH SOLUTIONS, INC.

 

1.            Is the Company any of the following:

 

(i)a public company or an issuer of securities that are registered with the
Securities and Exchange Commission under Section 12 of the Securities Exchange
Act of 1934 or that is required to file reports under Section 15(d) of that Act;

 

(ii)an investment company registered with the Securities and Exchange Commission
under the Investment Company Act of 1940;

 

(iii)an investment adviser registered with the Securities and Exchange
Commission under the Investment Advisers Act of 1940; or

 

(iv)a pooled investment vehicle operated or advised by a regulated financial
institution (including an SEC-registered investment adviser)?

 

Yes            x          No         ¨

 

If yes, skip to signature. If no, continue to 2:

 

2.            Is the Company a pooled investment vehicle that is not operated or
advised by a regulated financial institution?

 

Yes            ¨           No         ¨

 

If yes, skip to 4 below. If no, continue to 3:

 

3.            Does any individual, directly or indirectly (for example, if
applicable, through such individual’s equity interests in the Company’s parent
entity), through any contract, arrangement, understanding, relationship or
otherwise, own 25% or more of the equity interests of the Company:

 

Yes            ¨           No         ¨

 

If yes, complete the following information. If no, continue to 4 below.

 





 



 

  Name Date of
birth Residential
address

For US
Persons,
Social
Security
Number:
 

(non-US
persons
should
provide SSN
if available)

For Non-US
Persons: Type
of ID, ID
number,
country of
issuance,
expiration date

Percentage
of
ownership


 

(if indirect
ownership,
explain
structure)

1             2             3             4            

 

4.            Identify one individual with significant responsibility for
managing the Company, i.e., an executive officer or senior manager (e.g., Chief
Executive Officer, President, Vice President, Chief Financial Officer,
Treasurer, Chief Operating Officer, Managing Member or General Partner) or any
other individual who regularly performs similar functions. If appropriate, an
individual listed in Section 1 above may also be listed here.

 

  Name Date of
birth Residential
address

For US Persons,
Social Security
Number:


 

(non-US persons
should provide SSN
if available)

For Non-US
Persons:
Type of
ID, ID number,
country of
issuance,
expiration date 1          

 





 

 

The undersigned hereby certifies, to the best of his or her knowledge, that the
information set out in this Beneficial Ownership Information Disclosure Form is
true, complete and correct.

 



Date:  _______________, 201__         By:         Name:         Title:        
Email:         Phone:  

 





 



 

BENEFICIAL OWNERSHIP INFORMATION DISCLOSURE FORM

 

Company: REPRINTS DESK, INC.

 

1.            Is the Company any of the following:

 

(i)a public company or an issuer of securities that are registered with the
Securities and Exchange Commission under Section 12 of the Securities Exchange
Act of 1934 or that is required to file reports under Section 15(d) of that Act;

 

(ii)an investment company registered with the Securities and Exchange Commission
under the Investment Company Act of 1940;

 

(iii)an investment adviser registered with the Securities and Exchange
Commission under the Investment Advisers Act of 1940; or

 

(iv)a pooled investment vehicle operated or advised by a regulated financial
institution (including an SEC-registered investment adviser)?

 

Yes            x           No         ¨

 

If yes, skip to signature. If no, continue to 2:

 

2.            Is the Company a pooled investment vehicle that is not operated or
advised by a regulated financial institution?

 

Yes          ¨           No         ¨

 

If yes, skip to 4 below. If no, continue to 3:

 

3.            Does any individual, directly or indirectly (for example, if
applicable, through such individual’s equity interests in the Company’s parent
entity), through any contract, arrangement, understanding, relationship or
otherwise, own 25% or more of the equity interests of the Company:

 

Yes          ¨           No         ¨

 

If yes, complete the following information. If no, continue to 4 below.

 





 





 

  Name Date of
birth Residential
address

For US
Persons,
Social
Security
Number:


 

(non-US
persons
should
provide SSN
if available)

For Non-US
Persons: Type
of ID, ID
number,
country of
issuance,
expiration date

Percentage
of
ownership


 

(if indirect
ownership,
explain
structure)

1             2             3             4            

 

4.            Identify one individual with significant responsibility for
managing the Company, i.e., an executive officer or senior manager (e.g., Chief
Executive Officer, President, Vice President, Chief Financial Officer,
Treasurer, Chief Operating Officer, Managing Member or General Partner) or any
other individual who regularly performs similar functions. If appropriate, an
individual listed in Section 1 above may also be listed here.

 

  Name Date of
birth Residential
address

For US Persons,
Social Security
Number:


 

(non-US persons
should provide SSN
if available)

For Non-US
Persons: Type of
ID, ID number,
country of
issuance,
expiration date 1          

 





 



 

The undersigned hereby certifies, to the best of his or her knowledge, that the
information set out in this Beneficial Ownership Information Disclosure Form is
true, complete and correct.

 



Date:  _______________, 201__         By:         Name:         Title:        
Email:         Phone:  

 





 